Opinion issued February 21, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00152-CV
                            ———————————
       IN RE BARBARA KIRCHNER, INDIVIDUALLY AND AS
    ADMINSTRATRIX OF THE CHARLES GAFFNEY ESTATE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Barbara Kirchner, Individually and as Administratrix of the Charles

Gaffney Estate, has filed a petition for writ of mandamus, challenging the trial

court’s order denying her motion for continuance.1

      We deny the petition for writ of mandamus.

1
      The underlying case is Texas Farmers Insurance Co. v. Jerry Fallin et al., cause
      number 1998-25865, pending in the 127th District Court of Harris County, the
      Hon. R.K. Sandill presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2